Citation Nr: 0111628	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
gunshot wound of the left hip.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran
Veteran's spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1943 to February 
1946 and from July 1948 to June 1952.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The Board notes that, during hearings held at the RO before a 
hearing officer and the undersigned Board Member in September 
1999 and February 2001, respectively, the veteran and his 
representative asserted that the gunshot wound at issue had 
caused the veteran to develop arthritis in his hips, legs, 
knees and back.  They further asserted that the arthritis in 
these areas should be considered part of the veteran's 
service-connected left hip disability, or alternatively, 
service connected separately.  By so asserting, the veteran 
and his representative have raised claims of entitlement to 
service connection for arthritis of the right hip (left hip 
addressed below), legs, knees and back.  This matter is 
referred to the RO for appropriate action.


REMAND

The veteran claims that the 20 percent evaluation assigned 
residuals of the gunshot wound of his left hip should be 
increased to more adequately reflect the severity of his left 
hip symptomatology.  Additional development by the RO is 
necessary before deciding the merits of the veteran's claim.  

During the pendency of the veteran's appeal, legislation was 
passed that redefines the VA's duties to notify and to assist 
a claimant.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or adjudicated the veteran's claim pursuant to the VCAA, 
which is more favorable to the veteran because it enhances 
the VA's duty to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Accordingly, on 
Remand, the RO should take any action that is necessary to 
comply with the notification and assistance provisions of the 
VCAA.

For instance, the RO should attempt to obtain all outstanding 
medical records that are pertinent to the veteran's claim.  
During the September 1999 hearing, the veteran testified 
that, since September 1998, he had been seen for hip-related 
complaints at a VA Medical Center (VAMC) in Nashville, 
Tennessee (Bowling Green).  However, after the RO requested 
records of this treatment, the VAMC in Nashville sent 
progress notes that referenced dermatological treatment only.  
On Remand, the RO should clarify where the veteran received 
the alleged treatment.  In addition, during the February 2001 
hearing, the veteran testified that his hip had been 
evaluated at Vanderbilt and that he received treatment after 
he was involved in two motor vehicle accidents.  It is not 
clear that all records of this treatment are in the claims 
file.    

In addition, the RO should assist in obtaining additional 
medical information in support of the veteran's claim.  The 
VCAA provides that, in the case of a claim for disability 
compensation, the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  It also provides that the VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

In this case, there is insufficient medical evidence of 
record to decide the veteran's claim.  The RO afforded the 
veteran a VA examination of his service-connected disability 
in December 1997, but since then, the veteran has alleged 
that his disability has worsened.  As the record stands, the 
Board is unable to determine the current level of impairment 
caused by the veteran's left hip disability.  Moreover, the 
veteran and his representative assert that the 20 percent 
evaluation should be increased because the gunshot wound 
affects two different muscle groups, has produced a bone chip 
and a symptomatic scar, and has developed into arthritis.  At 
present, the medical evidence of record suggests, but does 
not definitively establish, that there is a relationship 
between the veteran's left hip disability and his arthritis.  
However, the nature of this relationship is unclear.  For 
instance, since 1981, Raymond E. Snowden, M.D., has 
consistently indicated that the veteran's osteoarthritis, 
which is a nonservice-connected disability, is aggravated by 
the veteran's service-connected left hip disability.  In 
light of these facts, on Remand, the RO should afford the 
veteran a VA examination, during which a VA examiner can 
address with specificity the true nature of the veteran's 
left hip disability.  

Absent such an opinion, the Board cannot determine whether, 
as alleged, the veteran's arthritis is part of his service-
connected left hip disability, whether it is proximately due 
to or the result of his service-connected left hip 
disability, or whether, as Dr. Snowden asserts, aggravation 
of the veteran's arthritis is proximately due to or the 
result of his service-connected left hip disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that, 
pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  It 
is critical that a medical professional address these issues 
so that the RO can determine, on Remand, whether some of the 
veteran's left hip symptomatology should be separately 
service connected on a secondary basis or whether all of his 
left hip symptomatology should be considered part of his 
service-connected left hip disability.

In addition, because this claim is being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that may be missing from his claims file 
and to present further argument in support of his claim. 

Finally, in April 1999, the RO denied the veteran's claims of 
entitlement to service connection for degenerative joint 
disease of the left hip.  Thereafter, during a hearing held 
at the RO in September 1999, the veteran testified before a 
hearing officer that he disagreed with the RO's decision.  
The Board construes the transcript of this hearing as a 
notice of disagreement (NOD) with the RO's April 1999 denial 
of service connection for degenerative joint disease of the 
left hip.  To date, the RO has not issued a statement of the 
case (SOC) in response to the veteran's NOD.

The failure to issue an SOC in such a circumstance renders a 
claim procedurally defective and necessitates a Remand.  
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After the RO 
has been given the opportunity to cure this procedural 
defect, the veteran's service connection claim should 
returned to the Board only if the veteran perfects his appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that absent an NOD, an SOC and a 
Form 1-9 [substantive appeal], the BVA was not required, and 
indeed, had no authority to proceed to a decision).  Until 
then, appellate consideration of the veteran's service 
connection claim is deferred.  

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his left hip 
disability since his separation from 
service and whose records have not yet 
been obtained. 

2.  After securing any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all records of treatment 
identified by the veteran, including 
those from the facility where he has 
received hip treatment since 1998, those 
from the facilities where he received 
treatment for his motor vehicle 
accidents, and those from Vanderbilt.

3.  The RO should then afford the veteran 
a VA examination by an appropriate 
specialist for the purpose of 
ascertaining the severity of his left hip 
disability.  Prior to the examination, 
the RO should provide the examiner with 
the veteran's claims file and a copy of 
this Remand for review.  Following a 
thorough evaluation, including all 
indicated studies, the examiner should: 
(1) list all residuals of the veteran's 
gunshot wound of the left hip, including 
any scars and bone chips, (2) identify 
all muscle groups affected by these 
residuals and any nerve and bone 
involvement associated therewith; 
(3) indicate whether the veteran has 
arthritis in his left hip, and if so; (4) 
opine whether it is at least as likely as 
not that the arthritis (a) is part of the 
veteran's service-connected left hip 
disability, 
(b) is proximately due to or the result 
of his service-connected left hip 
disability, or (c) is being aggravated by 
his service-connected left hip 
disability; and (5) quantify the degree 
of impairment caused by all residuals of 
the gunshot wound of the veteran's left 
hip in terms of the nomenclature of the 
rating schedule.  The VA examiner should 
provide the complete rationale on which 
his or her opinion is based.

4.  Thereafter, the RO should review the 
VA examination report and determine 
whether it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.  

5.  The RO should then undertake any 
other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

6.  When all development is completed, 
the RO should readjudicate the veteran's 
claim based on all of the evidence of 
record.  If the RO denies the benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.

7.  Finally, the RO should provide the 
veteran and his representative an SOC 
addressing the issue of entitlement to 
service connection for degenerative joint 
disease of the left hip and afford them 
an opportunity to perfect an appeal of 
the RO's April 1999 denial of this issue 
by submitting a substantive appeal in 
response thereto.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of his service connection 
claim following the issuance of the SOC 
unless he perfects his appeal.

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain additional medical information.  
By remanding the veteran's increased evaluation claim, the 
Board does not intimate any opinion, favorable or 
unfavorable, as to the claim's merits.  The veteran is free 
to submit additional evidence and argument in support of this 
claim, see Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999), and to perfect his appeal of the denial of his 
service connection claim; however, he is not obligated to act 
unless otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




